      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 1 of 24 PageID #:1




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
SERGIO BONILLA, on behalf of himself and
all others similarly situated,
                                                 Case No:
                                Plaintiff,

v.

ANCESTRY.COM OPERATIONS INC., a            JURY TRIAL DEMANDED
Virginia Corporation; ANCESTRY.COM INC.,
a Delaware Corporation; ANCESTRY.COM
LLC, a Delaware Limited Liability Company;
and DOES 1 through 50, inclusive,
                                Defendants.


                       CLASS ACTION COMPLAINT
        FOR VIOLATION OF 765 ILCS 1075/1 et seq. AND 815 ILCS 505/1 et seq.;
             INTRUSION UPON SECLUSION; UNJUST ENRICHMENT

       Plaintiff SERGIO BONILLA, by and through his attorneys, makes the following
allegations on information and belief, except as to factual allegations pertaining to Plaintiff,
which are based on personal knowledge.


                                         INTRODUCTION

       1.      Plaintiff brings this class action complaint against ANCESTRY.COM

OPERATIONS INC.; ANCESTRY.COM INC; ANCESTRY.COM LLC; and DOES 1-50

(collectively, “Ancestry”) for knowingly misappropriating the photographs, likenesses, names,

and identities of Plaintiff and the class; knowingly using those photographs, likenesses, names,

and identities for the commercial purpose of selling access to them in Ancestry products and

services; and knowingly using those photographs, likenesses, names, and identities to advertise,

sell, and solicit purchases of Ancestry services and products; without obtaining prior consent

from Plaintiff and the class.
      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 2 of 24 PageID #:2




       2.      Ancestry’s business model relies on amassing huge databases of personal

information, including names, photographs, addresses, places of birth, estimated ages, schools

attended, and other biological information, then selling access to that information for subscription

fees. Ancestry’s databases comprise billions of records belonging to hundreds of millions of

Americans. The main subject of this lawsuit is Ancestry’s “U.S., School Yearbooks, 1900-1999”

database (“Ancestry Yearbook Database”). To construct its Yearbook Database, Ancestry

extracted personal information from school yearbooks, then aggregated the extracted information

into digital records that correspond to and identify specific individuals. The Ancestry Yearbook

Database includes the names, photographs, cities of residence, and schools attended of many

millions of Americans.. According to the Ancestry website, the Ancestry Yearbook Database

includes over 47 million individual records from Illinois schools and universities.

       3.      Ancestry has not received consent from, given notice to, or provided

compensation to the millions of Illinoisans whose names, photographs, biographical information,

and identities appear in its Ancestry Yearbook Database.

       4.      The names, photographs, cities of residence, schools attended, estimated ages,

likenesses, and identities contained in the Ancestry Yearbook Database uniquely identify specific

individuals.

       5.      Ancestry uses the names, photographs, cities of residence, schools attended,

estimated ages, likenesses, and identities in its Ancestry Yearbook Database on and in its

products and services. Ancestry sells access to those records to paying subscribers. In exchange

for subscription payments ranging from $24.99 to $49.99 per month, depending on the plan,

Ancestry subscribers receive the ability to search, view, and download records in Ancestry

databases, including the names, photographs, cities of residence, schools attended, estimated ages,

likenesses, and identities Ancestry has amassed in its Ancestry Yearbook Database without

consent.

       6.      Ancestry uses the names, photographs, cities of residence, schools attended,

estimated ages, likenesses, and identities in its Ancestry Yearbook Database to advertise and

                                                  2
      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 3 of 24 PageID #:3




promote its monthly subscription products and services, including its “U.S. Discovery,” “World

Explorer,” and “All Access” subscription plans.

       7.      Ancestry advertises and promotes its products and services to new subscribers by

offering a 14-day promotional “free trial” that provides temporary access to search, view, and

download records from Ancestry’s databases. Users who sign up for the promotional “free trial”

provide payment information but are not billed until the promotional “free trial” expires and may

cancel before the trial expires without charge. During the promotional “free trial,” users are

encouraged to search Ancestry Databases, including its Yearbook Database, for the names of any

people they may know or be curious about. In response to searches of the Ancestry Yearbook

Database, users receive a list records, each of which corresponds to a specific identifiable person,

and includes the individual’s name, yearbook photo, estimated age, city of residence, school

attended, and year of attendance. “Free trial” users may view and download full-resolution

versions of yearbook photos of the individuals they have searched.

       8.      The sole purpose of offering the promotional “free trial” is to induce users to

subscribe to its paid product and service. By providing access to and encouraging use of its

Ancestry Yearbook Database as part of its promotional “free trial,” Ancestry is using the

identities of Plaintiff and the class for the commercial purpose of advertising and promoting the

purchase of its subscription products and services.

       9.      Ancestry also advertises and promotes its monthly subscription products and

services by providing a promotional limited-access version of its website. Any visitor to the

Ancestry website may access the promotional limited-access version, even if they have not

provided contact information or signed up for the promotional “free trial.” Users on the

promotional limited-access version are encouraged to search Ancestry Databases, including its

Yearbook Database, for the names of any people they may know or be curious about. In response

to searches of the Ancestry Yearbook Database, users receive a list records, each of which

corresponds to a specific identifiable person, and includes the individual’s name, city of residence,

and a low-resolution version of a yearbook photo. Users of the promotional limited-access

                                                  3
      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 4 of 24 PageID #:4




version of the website may view the low-resolution photo, allowing them to confirm the record

corresponds to the person they are searching for. Users cannot view the full-resolution version

of the photograph or view additional information about the person such as estimated age, name

of school, and yearbook year. If users click to view this information, they are encouraged to “sign

up now” for a paid subscription.

       10.     The sole purpose of offering the promotional limited-access version of the website

is to induce users to subscribe to its paid product and service. By providing access to and

encouraging use of its Ancestry Yearbook Database as part of its promotional limited-access

website for non-subscribers, Ancestry is using the identities of Plaintiff and the class to advertise

and promote its subscription products and services.

       11.     Ancestry also advertises using targeted promotional email messages that include

names, photographs, images, likenesses, and other personal information it has amassed in its

databases. These targeted promotional email messages are intended to entice potential customers

to purchase a paid subscription, and to entice existing customers to upgrade to more expensive

plans. For example, in one of its more ghoulish advertising techniques, Ancestry sends to

potential subscribers’ photographs of the gravesites of their deceased relatives, promising that a

paid subscription will reveal even more information about the deceased. On information and

belief, Ancestry also sends to potential subscribers’ messages containing names, photographs,

images, biographical information, and likenesses from its Yearbook Database, including the

names, photographs, images, biographical information, and likenesses of Plaintiff and the class.

       12.     Ancestry appropriated and continues to grow its massive databases of personal

information, including its Ancestry Yearbook Database, which contains the names, photographs,

cities of residence, schools attended, estimated ages, likenesses, and identities of millions of

Illinoisans. Ancestry uses these records both as the core element of its products and services, and

to sell and advertise its products and services, without providing any notice to the human beings

who are its subjects. Ancestry did not ask the consent of the people whose personal information

and photographs it profits from. Nor has it offered them any compensation for the ongoing use

                                                  4
      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 5 of 24 PageID #:5




of their names, photographs, likenesses, and identities as part of its products and services, and to

sell and advertise its products and services.

       13.     Through its actions, Ancestry has harmed and continues to harm Plaintiffs and

the class by denying them the economic value of their likenesses, violating their legally

protected rights to the exclusive use of their likenesses, and violating their right to seclusion.

Ancestry has also earned ill-gotten profits and been unjustly enriched.

       14.     These practices, as further detailed in this complaint, violate the Illinois right to

publicity as codified in 765 ILCS 1075/1 et seq.; the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS 505/1 et seq.; Illinois common law protecting against Intrusion

Upon Seclusion; and Illinois common law protecting against Unjust Enrichment.

                                 JURISDICTION AND VENUE
       15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d) (the

Class Action Fairness Act (“CAFA”)), because: (A) all members of the putative class are citizens

of a state different from any defendant. According to available public records, Defendants are all

incorporated in either Delaware or Virginia, and are headquartered in Utah. The class members

are residents of Illinois. (B) The proposed class consists of at least 100 members. Ancestry

advertises that its Ancestry Yearbook Database comprises about 730 million individual records

collected from “more than 450,000 yearbooks and more than 62 million pages.” A search of the
database for records located in “Illinois, USA” returns more than 47 million individual records.

Even accounting for the fact that some individuals may appear in multiple records, that some are

deceased or no longer live in Illinois while others have moved into the state, and that the class

excludes current Ancestry subscribers, the class likely comprises millions of Illinoisans. And (C)

the amount in controversy exceeds $5,000,000 exclusive of interest and costs. 765 ILCS 1075/1

et seq. provides for damages equal to the greater of $1,000 per violation or the actual damages

suffered by Plaintiff, plus exemplary and/or punitive damages in the case of knowing use without

consent. Given more than 47 million individual records in Illinois, the amount in controversy is


                                                   5
      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 6 of 24 PageID #:6




well over the jurisdictional amount.

        16.     This Court has personal jurisdiction over the claims of Plaintiff and the non-

named class members. Ancestry maintains substantial connections to the state of Illinois and this

district by, among other things, advertising its subscription products and services to prospective

customers in this state and district, providing its subscription products and services to existing

customers in this state and district, and using the misappropriated names, photographs, likenesses,

images, and identities of residents of this state and district as described in this complaint.

        17.     Venue is appropriate pursuant to 28 U.S.C. § 1391(b). A substantial portion of the

events and conduct giving rise to the violations alleged in this complaint occurred in this district.

A substantial portion of the class members reside in this state and district. Named Plaintiff Sergio

Bonilla resides in this district.

                                    INTRADISTRICT VENUE

        18.     Venue in this Division of the District is proper because a substantial part of the

events or omissions which give rise to the claim occurred in this division. Plaintiff Sergio Bonilla

resides in Lake County.
                                             PARTIES
Defendant Ancestry
        19.     Defendant ANCESTRY.COM OPERATIONS INC. is a Virginia corporation

with its headquarters in Lehi, Utah. It conducts business under the brand names “Ancestry.com,”
“Ancestry,” and other brand names associated with the various website and services it owns and

operates. Ancestry conducts business throughout this District, Illinois, and the United States.

Ancestry owns and operates the website Ancestry.com.

        20.     Defendant ANCESTRY.COM INC. is a Delaware corporation with its

headquarters in Lehi, Utah. Defendant ANCESTRY.COM LLC is a Delaware limited liability

company with its headquarters in Lehi, Utah.

        21.     There are many related corporate entities associated with the Ancestry.com

website. Plaintiff is ignorant of which additional related corporate entities were involved in the


                                                  6
      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 7 of 24 PageID #:7




wrongdoing alleged herein. Plaintiff therefore sues these Doe Defendants by fictitious names.

Plaintiff will amend this Complaint to allege the true names and capacities of these fictitiously

named Doe Defendants when they are ascertained. Each of the fictitiously named Doe

Defendants is responsible for the conduct alleged in this Complaint and Plaintiff’s damages were

actually and proximately caused by the conduct of the fictitiously named Doe Defendants.


Plaintiff Sergio Bonilla
       22.     Plaintiff Sergio Bonilla is a resident of Great Lakes, Illinois. Mr. Bonilla is not a

subscriber of any Ancestry.com products or services and is not subject to any Terms of Service

or any other agreement with Ancestry.com.

       23.     Sergio Bonilla has not provided consent to Ancestry, written or otherwise, for the

use of his name, photograph, or likeness.

       24.     Ancestry has never notified, requested consent, or provided compensation to

Sergio Bonilla for its appropriation of his identity, photograph, image, and likeness. Mr. Bonilla

first became aware that his personal information and photographs are being used by Ancestry

through the investigation of this lawsuit.

       25.     Ancestry has and continues to use Sergio Bonilla’s identity, including his name,
photograph, image, and likeness, for a commercial purpose by selling access to his identity in its
products, including its “U.S. Discovery,” “World Explorer,” and “All Access” paid subscription

plans. Subscribers who pay monthly subscriptions fees of between $24.99 and $49.99 per month,

depending on the plan, receive in exchange the ability to search for, view, and download records

in Ancestry’s Yearbook Database. This database includes a record corresponding to Mr. Bonilla

from a 1995 yearbook from Central High School in Omaha, Nebraska, where Mr. Bonilla

attended school. Paying subscribers may search for Mr. Bonilla and view and download the

record, which contains his identity, name, photograph, image, and likeness.

       26.     Ancestry has and continues to use Mr. Bonilla’s identity, including his name,

photograph, image, and likeness, for the commercial purpose of advertising and promoting the

                                                 7
      Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 8 of 24 PageID #:8




purchase of its subscription services and products, including its “U.S. Discovery,” “World

Explorer,” and “All Access” paid subscription plans, by using Mr. Bonilla’s identity in its 14-

day promotional “free trial.” Users of the promotional “free trial” may search for, download, and

view records in Ancestry’s Yearbook Database. “Free trial” users receive access to the same

record corresponding to Mr. Bonilla that is available to paying users. Ancestry’s sole purpose in

using Mr. Bonilla’s name, photograph, and likeness in the promotional “free trial” version of its

website is to advertise, sell, and solicit the purchase of paid subscription plans.

       27.     A screenshot showing the results of a search for Sergio Bonilla’s name on

Ancestry.com is shown below, followed by two screenshots showing the more detailed versions

of the record that are delivered if the user clicks the “View Record” and “View” links visible on

the page. These pages are accessible both to paying subscribers and to users of Ancestry’s

promotional 14-day “free trial.” Plaintiff’s counsel used photo-editing software to blur Mr.

Bonilla’s face and the names and faces of the four other boys who appear next to Mr. Bonilla. In

the original record Ancestry created and is currently using, Mr. Bonilla’s face is plainly visible,

as are the faces of the four other boys in the photograph, all of whom are aged between 9 and 12

years old at the time of the photograph.




                                                  8
Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 9 of 24 PageID #:9




                                    9
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 10 of 24 PageID #:10




       28.     The record corresponding to Sergio Bonilla uniquely identifies Sergio Bonilla. It

plainly and conspicuously displays Mr. Bonilla’s name, image, photograph, estimated age,

school, city of residence, and the date of the yearbook in which the photo appears. Mr. Bonilla’s

face is plainly visible. The record identifies his participation in the Boy’s Swim Team.

       29.     Ancestry has and continues to use Mr. Bonilla’s identity, including his name,

photograph, image, and likeness, for the commercial purpose of advertising, selling, and

soliciting the purchase of its subscription services and products, including its “U.S. Discovery,”

“World Explorer,” and “All Access” paid subscription plans, by using Mr. Bonilla’s identity in

the promotional limited-access version of its website. Any visitor to the Ancestry website may

access the promotional limited-access version, even if they have not provided contact information

or signed up for the promotional “free trial.” Users of the promotional limited-access version of

the website may search for records in Ancestry’s Yearbook and may view a limited portion of


                                                10
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 11 of 24 PageID #:11




the information in those records, including the name, city of residence, and a low-resolution

version of the photograph corresponding to each record. Users of the promotional limited-access

version of the Ancestry website receive access to a limited version of same record corresponding

to Mr. Bonilla that is available to paying users.

       30.     Ancestry’s sole purpose in using Sergio Bonilla’s identity, including his name,

photograph, image, and likeness, in the promotional limited-access version of its website is to

advertise, sell, and solicit the purchase of paid subscription plans. Users who search for Sergio

Bonilla’s name are shown a limited version of the record corresponding to Mr. Bonilla, which

includes Mr. Bonilla’s name, city of residence, and a low-resolution version of Mr. Bonilla’s

photograph. Users who hover over the “View Record” link corresponding to the record receive

a promotional pop-up advertisement from Ancestry displaying Mr. Bonilla’s name, a low-

resolution version of his photograph, and a message indicating “There’s more to see” and

promising the user access to Mr. Bonilla’s estimated age, birth year, school, yearbook date,

school location, and a full-resolution of Mr. Bonilla’s photograph if they “Sign Up Now” for a

paid subscription.

       31.     A screenshot showing the results of a search for Sergio Bonilla’s name on the

promotional limited-access version of the Ancestry website is shown below, followed by a

screenshot showing the promotional pop-up advertisement Ancestry delivers to users who hover

over the “View Record” link corresponding to the record.




                                                    11
Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 12 of 24 PageID #:12




                                    12
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 13 of 24 PageID #:13




       32.     On information and belief, Ancestry has and continues to use Sergio Bonilla’s

identity, including his name, photograph, image, and likeness, for the commercial purpose of

advertising, selling, and soliciting the purchase of its subscription services and products,

including its “U.S. Discovery,” “World Explorer,” and “All Access” paid subscription plans, by

using Mr. Bonilla’s name, photograph, and likeness in targeted promotional email messages.

Ancestry regularly sends promotional email messages that are intended to entice potential

customers to purchase a paid subscription, and to entice existing customers to upgrade to more

expensive plans. These email promotions often include the names, photographs, and likenesses

of people Ancestry believes may be related to the recipient and encourage the recipient to sign

up or upgrade their subscription plan to learn more about the relative. Upon information and

belief, Ancestry has and continues to send targeted promotional email messages including Sergio

Bonilla’s name, photograph, and likeness.
       33.     Through its actions, Ancestry has harmed and continues to harm Mr. Bonilla by
depriving him the fair economic value of his likeness; violating his exclusive right to control
his likeness; and violating his right to freedom from intrusion upon seclusion. Ancestry has
earned ill-gotten profits and been unjustly enriched through its use of Mr. Bonilla’s name,
photograph, and likeness.


                            STATEMENT OF COMMON FACTS
       34.     Ancestry’s business model is based on gathering personal information from

various sources, then selling access to that information for a monthly subscription fee. Ancestry

uses the personal information it has amassed to advertise, sell, and solicit the purchase of its

subscription products and services. Sources from which Ancestry.com collects personal

information include school yearbooks, birth records, marriage records, death records, U.S. census

records, immigration records, military records, and photographs of grave sites.

       35.     As part of this business model, Ancestry amassed and continues to grow its

“Ancestry Yearbook Database”, which contains names, yearbook photos, estimated ages, schools


                                                13
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 14 of 24 PageID #:14




attended, and additional personal information extracted from school yearbooks. Ancestry

aggregates the extracted information into digital records associated with specific individuals. The

Ancestry Yearbook Database comprises about 730 million individual records collected from

“more than 450,000 yearbooks and more than 62 million pages.” Of those 730 million records,

about 47 million are marked in the database as corresponding to students in Illinois schools.

       36.     Each record in the Ancestry Yearbook Database includes at least the following

information: the name of a specific individual; a photograph depicting that individual; the name

of the school the individual attended; the year in which the yearbook was printed; and the city in

which that individual lived. Some records contain additional personal information, including the

individual’s estimated age at the time of the photograph, estimated year of birth, and hobbies and

interests while in school.

       37.     Ancestry did not and does not seek consent from, give notice to, or provide

compensation to Plaintiff and the class before placing their personal information in its Ancestry

Yearbook Database, selling that information as part of its subscription products, and using that

information to sell, advertise, and solicit the purchase of its subscription products.

       38.     Although Ancestry does not disclose how it created the Ancestry Yearbook

Database, there is a section of Ancestry’s website encouraging visitors to donate their old

yearbooks to Ancestry. At least some, and possibly all, of the Yearbook Database was built via

such donations.

       39.     With the exception of the implied consent of the donor herself (who may or may

not personally appear in the donated yearbook), Ancestry makes no attempt to contact or gain

the consent of any of the people whose names, photographs, likenesses, biographical information,

and identities appear in a donated yearbook. Ancestry is apparently alert to the risks its business

model runs under copyright law, but it does not even attempt to meet its obligations under the

Illinois right to publicity. Ancestry asks the donor to sign a disclaimer that the donated yearbook

is either “not bound by copyright restrictions” or “the copyright is held by the donor.” But

Ancestry does not require or even suggest the donor should ask the consent of the people who

                                                  14
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 15 of 24 PageID #:15




appear in the yearbook to have their names, photographs, and images added to the Ancestry

Yearbook Database.

       40.       Each record in the Ancestry Yearbook Database uniquely identifies an individual

human being. Indeed, the fact these records uniquely identify specific individuals is the primary

selling point Ancestry uses to attract new subscribers. In its online promotional materials,

Ancestry touts that subscribers will gain access to the records in its Ancestry Yearbook Database,

each of which “Pinpoints an individual in a particular time and place” by joining information

about the person including name, “school or town,” time, “a photo,” “interests and hobbies,” and

“family linkages” because siblings may appear in the same yearbook.

       41.       Ancestry has and continues to use the identities of Plaintiff and the class,

including their names, photographs, images, and likenesses, for a commercial purpose by selling

access to their identities in its products, including its “U.S. Discovery,” “World Explorer,” and

“All Access” paid subscription plans. Subscribers who pay monthly subscriptions fees of

between $24.99 and $49.99 per month, depending on the plan, receive in exchange the ability to

search for, view, and download records in Ancestry’s Yearbook Database. Paying subscribers

may view and download records containing the names, photographs, and likenesses of Plaintiff

and the class.

       42.       Ancestry has and continues to use the identities of Plaintiff and the class,

including their names, photographs, images, and likenesses, for the commercial purpose of

advertising and promoting its subscription services and products, including its “U.S. Discovery,”

“World Explorer,” and “All Access” paid subscription plans, by using the identities of Plaintiff

and the class in its 14-day promotional “free trial.” Users of the promotional “free trial” may

search for, download, and view records in Ancestry’s Yearbook Database. “Free trial” users

receive access to the same records that are available to paying users. Ancestry’s sole purpose in

using the names, photographs, images, and likenesses of Plaintiff and the class in the promotional

“free trial” version of its website is to advertise and promote its paid subscription plans.

       43.       Ancestry has and continues to use the identities of Plaintiff and the class,

                                                  15
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 16 of 24 PageID #:16




including their names, photographs, images, and likenesses, for the commercial purpose of

advertising and promoting its subscription services and products, including its “U.S. Discovery,”

“World Explorer,” and “All Access” paid subscription plans, by using the identities of Plaintiff

and the class in the promotional limited-access version of its website. Any visitor to the Ancestry

website may access the promotional limited-access version, even if they have not provided

contact information or signed up for the promotional “free trial.” Users of the promotional

limited-access version of the website may search for records in Ancestry’s Yearbook and may

view a limited portion of the information in those records, including the name, city of residence,

and a low-resolution version of the photograph corresponding to each record. Users of the

promotional limited-access version of the Ancestry website receive access to a limited version

of same records that are available to paying users.

       44.     Ancestry’s sole purpose in using the names, photographs, images, and likenesses

of Plaintiff and the class in the promotional limited-access version of its website is to advertise

and promote its paid subscription plans. Users may access limited versions of the records

Ancestry has amassed corresponding to Plaintiff and the class. The limited-version records

include a name, city of residence, and a low-resolution version of a photograph portraying the

class member. Users who hover over the “View Record” link corresponding to each record

receive a promotional pop-up advertisement from Ancestry displaying the class member’s name,

a low-resolution version of the photograph, and a message indicating “There’s more to see” and

promising the user access to the class member’s estimated age, birth year, school, yearbook date,

school location, and a full-resolution of the class member’s photograph if they “Sign Up Now”

for a paid subscription.

       45.     The vast majority of people whose personal information Ancestry has amassed in

its Ancestry Yearbook Database have no business relationship with Ancestry, are not Ancestry

subscribers, and are not subject to a Terms of Service or any other agreement with Ancestry.
       46.     Through its actions, Ancestry has harmed and continues to harm Plaintiffs and
the class by depriving them the fair economic value of their likenesses; violating their exclusive

                                                 16
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 17 of 24 PageID #:17




rights to control their likenesses; and violating their rights to freedom from intrusion upon
seclusion. Ancestry has earned ill-gotten profits and been unjustly enriched through its use of
the names, photographs, and likenesses of Plaintiffs and the class.
        47.     Ancestry’s misappropriation of identities, including names, photographs, images,

likenesses, and other personal information, and commercial use of those identities in selling and

advertising its products and services, violate Illinois’ statute protecting the right to publicity, 765

ILCS 1075/1 et seq.; Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

505/1 et seq.; Illinois common law protection against intrusion upon seclusion; and Illinois

common law protecting against unjust enrichment.

                                     CLASS ALLEGATIONS
        48.     Plaintiff brings this complaint on behalf of themselves and a class of all Illinois

residents who (a) are not currently subscribers of any Ancestry services, (b) have never donated

a yearbook to Ancestry, and (c) whose names, photographs, and/or likenesses were extracted

from yearbooks by Ancestry and placed on the Ancestry website as part of its Yearbook Database,

without Ancestry obtaining their consent. Excluded from the class are (a) Plaintiff’s counsel; (b)

Ancestry, its officers and directors, counsel, successors and assigns; (c) any entity in which

Ancestry has a controlling interest; and (d) the judge to whom this case is assigned and the

judge’s immediate family.
        49.     The members of the proposed class are so numerous that joinder of individual

claims is impracticable. As of September 2020, Ancestry represents that its Ancestry Yearbook

Database contains 730 million records. Of those, 47 million records correspond to schools in

Illinois. Even accounting for the fact that some individuals have multiple records present in the

database, that some are deceased or no longer reside in Illinois, and that the class excludes current

Ancestry subscribers (Ancestry represents it has 3 million subscribers worldwide), the class

numbers in the millions.

        50.     There are significant questions of fact and law common to the members of the



                                                   17
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 18 of 24 PageID #:18




class. These issues include:

           a. Whether Ancestry’s collection of personal information about Plaintiff and the

               class members, including names, yearbook photographs, yearbook years,

               estimated ages, cities of residence, schools attended, and interest and hobbies, in

               its Ancestry Yearbook Database, and selling of that information via paid

               subscription plans, constitute the use of individuals’ identities for commercial

               purposes without previous written consent within the meaning of 765 ILCS

               1075/1 et seq.;

           b. Whether Ancestry’s use of personal information about Plaintiff and the class

               members, including names, yearbook photographs, yearbook years, estimated

               ages, cities of residence, schools attended, and interests and hobbies, by offering

               access to that information as part of its promotional 14-day “free trial” constitutes

               the use of individuals’ identities for commercial purposes without previous

               written consent within the meaning of 765 ILCS 1075/1 et seq.;

           c. Whether Ancestry’s use of personal information about Plaintiff and the class

               members, including names, yearbook photographs, and cities of residence, by

               offering access to that information as part of the promotional limited-access

               version of its website constitutes the use of individuals’ identities for commercial

               purposes without previous written consent within the meaning of 765 ILCS

               1075/1 et seq.;

           d. Whether Ancestry’s use of personal information about Plaintiff and the class

               members, including names and yearbook photographs, by including that

               information in targeted promotional email messages constitutes the use of

               individuals’ identities for commercial purposes without previous written consent

               within the meaning of 765 ILCS 1075/1 et seq.;

           e. Whether Plaintiff and the class consented to the use of their identities, names,

               photographs, images, and likenesses in Ancestry products and advertisements;

                                                 18
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 19 of 24 PageID #:19




                f. Whether Ancestry’s use of personal information about Plaintiff and the class

                   without consent was “willful” such that Plaintiff and the class may be entitled to

                   punitive damages;

                g. Whether Ancestry’s use of identities, names, photographs, images, and likenesses

                   constitutes a use for non-commercial purposes such as news or public affairs

                   within the meaning of 765 ILCS 1075/35;

                h. Whether Ancestry’s conduct as described in this complaint violated Illinois’

                   Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.;

                i. Whether Ancestry was unjustly enriched as a result of the conduct described in

                   this complaint; and

                j. Whether class members are entitled to injunctive, declaratory and monetary relief

                   as a result of Ancestry’s conduct as described in this complaint.

          51.      Plaintiff’s claims are typical of those of the proposed class. Plaintiff and all

members of the proposed class have been harmed by Ancestry’s misappropriation and misuse of

their identifies, names, photographs, images, likenesses, and other personal information.

          52.      The proposed class representative will fairly and adequately represent the

proposed class. The class representative’s claims are co-extensive with those of the rest of the

class, and he is represented by qualified counsel experienced in class action litigation of this

nature.

          53.      A class action is superior to other available methods for the fair and efficient

adjudication of these claims because individual joinder of the claims of all members of the

proposed class is impracticable. Many members of the class do not have the financial resources

necessary to pursue this claim, and even if they did, the size of their interest in the case may not

be large enough to merit the cost of pursuing the case. Individual litigation of these claims would

be unduly burdensome on the courts in which individualized cases would proceed. Individual

litigation would greatly increase the time and expense needed to resolve a dispute concerning

Ancestry’s common actions towards an entire group. Class action procedures allow for the

                                                    19
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 20 of 24 PageID #:20




benefits of unitary adjudication, economy of scale, and comprehensive supervision of the

controversy by a single court.

       54.     The proposed class action may be certified pursuant to Rule 23(b)(2) of the

Federal Rules of Civil Procedure. Ancestry has acted on grounds generally applicable to the

proposed class, such that final injunctive and declaratory relief is appropriate with respect to the

class as a whole.

       55.     The proposed class action may be certified pursuant to Rule 23(b)(3). Questions

of law and fact common to class members predominate over questions affecting individual

members, and a class action is superior to other available methods for fairly and efficiency

adjudicating the controversy.
                                  FIRST CAUSE OF ACTION
                                    (765 ILCS 1075/1 et seq.)
       56.     Plaintiff incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       57.     Illinois’ statute protecting the right to publicity 765 ILCS 1075/1 et seq., prohibits

and provides damages for using an individual’s identity for commercial purposes without having

obtained previous written consent.

       58.     By engaging in the forgoing acts and omissions, Ancestry used Plaintiff’s and

class members’ identities for commercial purposes without having obtained previous written
consent.

       59.     Each use of a class member’s identity is a separate and distinct violation of 765

ILCS 1075/1 et seq. giving rise to damages.

       60.     Plaintiff seeks declaratory, injunctive, and monetary damages for himself and on

behalf of each member of the proposed class as provided for in 765 ILCS 1075/1 et seq.,

including statutory damages equal to the greater of $100 per violation, actual damages, or profits

Ancestry derived from its unauthorized use; punitive damages in light of Defendants’ willful

violation; and the award of attorneys’ fees and costs in the event Plaintiff prevails in this action.


                                                  20
     Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 21 of 24 PageID #:21




                                 SECOND CAUSE OF ACTION
                                    (815 ILCS 505/1 et seq.)
          61.   Plaintiff incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

          62.   Ancestry has and is engaged in deceptive or unfair practices as those terms are

defined in the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1

et seq.

          63.   As described in this complaint, Ancestry’s misappropriation and use Plaintiff’s

and class members’ identities without consent offends public policy established in Illinois

statutory and common law, is unethical and unscrupulous, and creates substantial injury to

Plaintiff and the class by denying them the legally protected to control their identities.

          64.   By engaging in the conduct described in this complaint, including profiting from

the sale and use in advertising of personal information it misappropriated without consent,

Ancestry engaged in and continues to engage in deceptive and unfair practices prohibited by

Illinois law.

          65.   As a result of Ancestry’s actions, Plaintiff and the class have been injured.
Plaintiff and members of the class each lost the value of their names and images. Plaintiff and

members of the class also lost the right to refuse consent and protect their own privacy, as
guaranteed by Illinois law.

                                  THIRD CAUSE OF ACTION
                                   (Intrusion Upon Seclusion)
          66.   Plaintiff incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

          67.   Plaintiff and class members have a reasonable expectation of privacy in their

personal information, including their photographs and biographical details.

          68.   Ancestry intentionally intruded on the seclusion of Plaintiff and the class by

appropriating their identities, including their names, photographs, images, likenesses, and

                                                 21
     Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 22 of 24 PageID #:22




biographical information, and using the appropriated information to advertise and sell online

services.

        69.     Ancestry’s misuse of personal information reveals private facts in which a

reasonable person would expect privacy. It maintains, sells, and advertises using records that

reveal intimate details about subjects’ private lives, including ages, locations, biographical details,

and photographs.

        70.     Plaintiff and members of the class were harmed by Ancestry’s intrusion into their

private affairs as detailed in the compliant.

        71.     Among other remedies, Plaintiff and members of the class seek damages,

including punitive damages in light of Ancestry’s conscious disregard of Plaintiff’s and class

members privacy rights and exploitation of their personal information for profit.


                                  FOURTH CAUSE OF ACTION
                                     (Unjust Enrichment)
        72.     Plaintiff incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

        73.     Plaintiff and members of the class have conferred an unwarranted benefit on

Ancestry. Ancestry’s business model centers around selling subscriptions for access to personal

information that rightfully belongs to Plaintiff and members of the class. Ancestry uses the
personal information it misappropriated to sell its services without consent. Each subscription

sold and each advertisement sent represents an unwarranted benefit conferred by the class.

        74.     Under principles of equity and good conscience, Ancestry should not be permitted

to retain the benefits it gained as a result of its actions.

        75.     Plaintiff and members of the class have suffered loss as a direct result of

Ancestry’s conduct.

        76.     Among other remedies, Plaintiff, on his own behalf and on behalf of absent class

members, seeks the imposition of a constructive trust and restitution of proceeds Ancestry


                                                    22
     Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 23 of 24 PageID #:23




received as a result of the conduct described in this complaint, as well as an award of attorneys’

fees, costs, and interest.
                                       PRAYER FOR RELIEF
        77.      WHEREFORE Plaintiff, on behalf of himself and all others similarly situation,

hereby demands judgment against Defendant Ancestry as follows:

              (a) For an order certifying the proposed class and appointing Plaintiff and his counsel

                 to represent the class;

              (b) For a declaration that Ancestry’s acts and omissions constitute a knowing

                 misappropriation of names, likeness, photographs, and other personal information,

                 and infringe on protected privacy rights, in violation of Illinois law;

              (c) For preliminary and permanent injunctive relief enjoining and preventing

                 Ancestry from continuing to operate its Ancestry website and expand its databases

                 without appropriate safeguards to ensure people’s personal information is not

                 used illegally without their consent;

              (d) For an order enjoining Ancestry from continuing the unlawful and unfair conduct

                 described in this complaint;

              (e) For restitution for Plaintiff and members the class for the value that Defendants

                 derived from misappropriating their likenesses;

              (f) For an award of damages, including without limitation damages for actual harm,

                 profits earned by Ancestry in the operation of its websites selling access to

                 misappropriated personal information, and statutory damages;

              (g) For an award of reasonable attorneys’ fees and costs incurred by Plaintiff and the

                 class members; and

              (h) For an award of other relief in law and equity to which Plaintiff and the class

                 members may be entitled.

                                      JURY TRIAL DEMAND
        Plaintiff hereby demands a jury trial for all individual and Class claims so triable.

                                                   23
    Case: 1:20-cv-07390 Document #: 1 Filed: 12/14/20 Page 24 of 24 PageID #:24




Respectfully submitted,

Dated: December 14, 2020                 By: Shannon M. McNulty
                                             Shannon M. McNulty
                                             CLIFFORD LAW OFFICES, P.C.
                                             120 N. LaSalle Street, 31st Floor
                                             Chicago, Illinois 60602
                                             312.899.9090
                                             312.251.1160 Facsimile
                                             SMM@cliffordlaw.com

                                             Michael F. Ram (To be admitted Pro Hac
                                             Vice )
                                             mram@forthepeople.com
                                             Marie N. Appel (To be admitted Pro Hac
                                             Vice )
                                             mappel@forthepeople.com
                                             MORGAN & MORGAN
                                             COMPLEX LITIGATION GROUP
                                             711 Van Ness Avenue, Suite 500
                                             San Francisco, CA 94102
                                             Telephone: (415) 358-6913
                                             Facsimile: (415) 358-6923

                                             Benjamin R. Osborn (To be admitted Pro
                                             Hac Vice)
                                             102 Bergen St.
                                             Brooklyn, NY 11201
                                             Telephone: (347) 645-0464
                                             ben@benosbornlaw.com

                                             Attorneys for Plaintiff
                                             and the Proposed Class




                                        24
